1                                                                    Honorable Timothy W. Dore
                                                              Hearing date: July 3, 2019; 9:30 a.m.
2                                  Hearing Place: Room 8106, 700 Stewart Street, Seattle, WA 98101
                                                     Responses due by: June 26, 2019; by 4:30 p.m.
3

4

5

6

7

8                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9
     In re:                                          )   Chapter 7
10                                                   )   Bankruptcy No. 14-10141
     CESAR SANCHEZ-GUZMAN,                           )
11   f/k/a Cesar Sanchez, f/k/a Cesar Guzman,        )   TRUSTEE’S MOTION FOR AN ORDER
                                                     )   APPROVING COMPROMISE OF CLAIM
12                   Debtor(s).                      )
                                                     )
13
              COMES NOW the trustee, Nancy James, through counsel The Livesey Law Firm, and Rory
14
     C. Livesey, and moves this court for an order approving the trustee’s compromise of a claim.
15
              The details of the compromise can be summarized as follows:
16
              The debtor filed a Chapter 7 bankruptcy petition on January 9, 2014. He received a
17
     discharge and the case was closed on April 21, 2014. The case was reopened on May 31, 2018.
18
              After the case closed the debtor commenced two lawsuits in King County Superior Court
19
     against Bryan Singer (“Singer”): the matter of Cesar Sanchez-Guzman v. Bryan Singer, filed on
20
     December 7, 2017, under case number 17-2-31571-1 SEA, and the matter of Cesar Sanchez-Guzman
21
     v. Bryan Singer, filed in King County Superior Court on May 7, 2018, under case number 18-2-
22
     11577-9 SEA. The two lawsuits (collectively the “King County Actions”) assert identical claims
23
     for damages arising out of an alleged assault by Singer in 2003. Guzman’s claim against Singer
24
     was an asset of Guzman’s bankruptcy estate upon the date of the filing. However, as the claim was
25
     not listed on the debtor’s bankruptcy schedules it was not abandoned by operation of law when the

     case closed. The claim remains an asset of the bankruptcy estate and is subject to administration

     TRUSTEE’S MOTION FOR AN ORDER                                       THE LIVESEY LAW FIRM
                                                                         600 Stewart Street, Suite 1908
     APPROVING COMPROMISE OF CLAIM                                       Seattle, WA 98101
     190408hMot Page 1                                                   (206) 441-0826

      Case 14-10141-TWD           Doc 46   Filed 06/12/19    Ent. 06/12/19 15:30:14      Pg. 1 of 3
1    by the trustee. The debtor amended his schedules to list the King County Actions and has claimed

2    exemptions totaling $34,486. There are no objections to the claim of exemption.

3           Pending approval by the bankruptcy court, the trustee and Singer have entered into a

4    settlement. Under the terms of the settlement Singer will pay to the estate $150,000. Upon payment

5    of the funds to the trustee, the King County Actions will be dismissed with prejudice. Additionally,

6    the parties will enter into a general release of all claims that can be asserted, whether known or

7    unknown. See exhibit to Declaration of Nancy James.

8           The court considers four factors in deciding to approve a settlement. They are (a) the

9    probability of success in resolving the claim; (b) the difficulties, if any, to be encountered in the

10   matter of collection; (c) the complexity of resolving the claim and the expense, inconvenience and

11   delay involved; and, (d) the paramount interest of the creditors.

12          The trustee has determined that this settlement is in the best interest of the estate. With

13   regard to the above factors, the trustee does not believe that there would be any significant difficulty

14   in collecting an ultimate judgment from Singer. Consequently, that element did not factor heavily

15   in the trustee’s determination.

16          As for the first and third factors, the outcome of the King County Actions, if litigation were

17   to continue, is uncertain. The second King County complaint was filed just before the bankruptcy

18   was reopened and no discovery has taken place. As with all litigation, the outcome of the King

19   County Actions cannot be predicted with certainty. Therefore, in recommending this settlement, the

20   Trustee has to engage in some conjecture. In this instance, in addition to the inherent risks of

21   litigation, there is a threshold question regarding the statute of limitations under RCW 4.16.080(2).

22   The alleged assault took place approximately 14 years before the first of the King County Actions

23   was filed in King County. If the claim against Singer is barred by the statute of limitations, there

24   would be no recovery for the estate. Singer asserts that Guzman failed to allege any factual basis

25   in the King County Actions to justify the application of the so-called “delayed discovery” rule under

     RCW 4.16.340(1)(c). Singer also asserts that if litigation in the King County Actions were to


     TRUSTEE’S MOTION FOR AN ORDER                                            THE LIVESEY LAW FIRM
                                                                              600 Stewart Street, Suite 1908
     APPROVING COMPROMISE OF CLAIM                                            Seattle, WA 98101
     190408hMot Page 2                                                        (206) 441-0826

      Case 14-10141-TWD           Doc 46      Filed 06/12/19      Ent. 06/12/19 15:30:14       Pg. 2 of 3
1    proceed, the evidence would show that Guzman claims to have discovered the extent and cause of

2    his alleged injuries more than a decade ago, after he attained the age of majority. Further, there is

3    no evidence to support the allegation that Singer ever attended a party on a yacht with Guzman –

4    something that Singer denies ever occurred. The trustee has determined that those issues favor

5    settlement.

6            The final element, the paramount interest of creditors, strongly supports the settlement. The

7    claims filed in this case total just under $61,000. The settlement should provide sufficient funds to

8    pay the debtor’s exemption, the costs of administration and the claims in full. There should be at

9    least nominal funds being returned to the debtor as surplus at the end of the case. Moreover, almost

10   the entirety of the creditor claims are made up of student loans. The student loans are not covered

11   by the debtor’s discharge. The settlement will relieve the debtor of a significant nondischargeable

12   debt.

13           As part of the settlement, the parties are to dismiss the King County Actions with prejudice.

14   Towards that end the trustee is requesting authority to substitute in as the plaintiff in the King

15   County Actions.

16           WHEREFORE, the trustee prays for an order approving the compromise with Bryan Singer.

17           RESPECTFULLY SUBMITTED this 12th day of June, 2019.

18                                                 THE LIVESEY LAW FIRM

19
                                                           /S/ Rory C. Livesey
20
                                                   Rory C. Livesey, WSBA #17601
21                                                 Attorney for Trustee

22

23

24

25




     TRUSTEE’S MOTION FOR AN ORDER                                          THE LIVESEY LAW FIRM
                                                                            600 Stewart Street, Suite 1908
     APPROVING COMPROMISE OF CLAIM                                          Seattle, WA 98101
     190408hMot Page 3                                                      (206) 441-0826

      Case 14-10141-TWD           Doc 46     Filed 06/12/19     Ent. 06/12/19 15:30:14       Pg. 3 of 3
